Per Curiam.

On their face the nominating petitions of appellants, Ira J. Palestin, et al. contained enough valid signatures to meet the requirements of section 138 of the Election Law for an independent nominating petition. The learned Special Referee bases his decision upon a finding that “the use of the so-called Independent Party was a mere vehicle to place the Liberal Party’s candidates on a second line on the ballots”. There is no support in any provision of the Election Law for a holding that the petition under attack is void because of its sponsorship or the manner in which it was procured. The determination of the learned Special Referee insofar as it invalidated the nominating petitions of Ira J. Palestin et al. should be reversed and the applications of appellants Warner et al. herein should be dismissed. (See Matter of Rosett v. Heffernan, 187 Misc. 598, affd. 271 App. Div. 784, affd. 296 N. Y. 695.) Settle order.
Cohn, J. P., Breitel, Bastow, Botein and Bergan, JJ., concur.
Order unananimously reversed and the application of Ivan Warner et al. is dismissed. Settle order on notice.